Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Continuity/Reexam Information for 16/694494 
    
        
            
                                
            
        
    

Parent Data16694494, filed 11/25/2019 is a continuation of 14546612, filed 11/18/2014 ,now abandoned and having 2 RCE-type filings therein14546612 Claims Priority from Provisional Application 61905613, filed 11/18/2013





Final Office Action


Status of Claims


Claims 23-38 are pending.
New claim 38 was added.
Claims 17-22 were cancelled.
Claims 23-35 and claim 38 were examined.
Claims 36-37 were withdrawn from consideration as non-elected invention.
No claim is allowed.
Amendments in claims filed on 11/04/2021 were entered. 




35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims  23-35 and 38 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Brubaker et al. (US Patent 8349806 also published as 20100022465) and GN Foulks, (Cornea. 2010 Jul; 29(7): 781–788. doi: 10.1097/ICO.0b013e3181cda38f, (892 ref. dated 04/29/2021) and Foulks GN, et al. (Cornea. 2013 Jan;32(1):44-53. doi: 10.1097/ICO.0b013e318254205f. PMID: 22668581; PMCID: PMC4138220, Topical azithromycin and oral doxycycline therapy of meibomian gland dysfunction: a comparative clinical and spectroscopic pilot study, 892.).   These references teach topical administration of azithromycin in the eye for treatment/stimulation of human meibomian gland which embraces Applicants claimed invention.  See the entire documents. 

Determining the scope and contents of the prior art (MPEP 2141.01)
In regards to claim 23, Brubaker et al. teaches that Dry eye disease is a disorder due to an insufficient quantity of tears. The signs and symptoms of dry eye disease include ocular surface staining, eyelid swelling and redness, ocular irritation and foreign body sensation (gritty or sandy eyes). The quantity of tears can be reduced by either a failure to produce a sufficient amount of tears or by rapid evaporation of the tear film.   A decrease in the thickness or functional integrity of the tear film may cause evaporative dry eye. Obstructive meibomian gland dysfunction is the most common cause of evaporative dry eye.  [0008].
The stimulation of human meibomian gland epithelial cell function for treating MGB or dry eye or other diseases as in claim 23 are expected to be treated by azithromycin and not dependent on mechanism of action of azithromycin in human eye.  The property is considered inherent because the same compound azithromycin was used by Brubaker and Foulks et al. to treat dry eye, DGD dysfunction and others are taught.  Brubaker teaches topical use of azithromycin in the eyes has strong anti-inflammatory properties, and azithromycin alone (without additional anti-inflammatory agents such as corticosteroids or anti-allergic agents) is effective as a medicament for topically treating a subject suffering from chronic posterior blepharitis, preferably inflammatory posterior blepharitis that is not associated with bacterial infection. Brubaker teaches treatment with topical azithromycin ophthalmic solution produces high and sustained azithromycin concentrations in various ocular tissues particularly in the eyelids, and thus is effective in treating chronic posterior blepharitis or chronic meibomian gland disease. [0027].
In regards to sodium chloride Brubaker teaches formulation containing sodium chloride [0011]. 
In regards to amounts 2% or less, Brubaker teaches that Azithromycin is a macrolide antibiotic. AZASITE.RTM. (azithromycin ophthalmic solution) is a 1% sterile aqueous topical ophthalmic solution of azithromycin formulated in DURASITE.RTM. (polycarbophil, edetate disodium, sodium chloride). The recommended dosage regimen for the treatment of bacterial conjunctivitis is as follows: instill 1 drop in the affected eye(s) twice daily, 8 to 12 hours apart for the first 2 days and then instill 1 drop in the affected eye(s) once daily for the next 5 days [0011].
In regards to claim 24, the property of physiology of MGD by administration of same compound azithromycin is expected to be the same. The property of the compound is considered inherent.
In regards to claims 25-30, Brubaker teaches the concentration 2% or less Brubaker et al. teaches  azithromycin included in the topical solution is an amount sufficient to reduce the signs and/or symptoms of blepharitis or dry eye. The azithromycin concentration is preferably in the range of about 0.01-5%, preferably 0.1% to 2%, more preferably about 0.5 to 1.5%, and most preferably about 1% (w/v). [0041].
See claims 1-20 of Brubaker et al. for various amounts of azithromycin.  
It teaches a method for treating dry eye secondary to blepharitis in a subject. The method comprises the steps of: identifying a subject suffering from dry eye secondary to blepharitis, and topically administering to the eye of the subject a pharmaceutical formulation comprising an effective amount of azithromycin. [0016] and [0031]. 
In regards to topical administration, Brubaker teaches topical administration of azithromycin depending on the severity of the diseases such as few days, or for 2 weeks or more than 2 weeks or 4 weeks. {0035], [0037] and [0032].
In regards to claim 32 and 33, AZASITE.RTM which is used by Brubaker et al. contains sodium chloride and other ingredients.   A person skilled in the art would consider using any electrolyte such as sodium chloride.  
In regards to claims 34-35, same reasons apply as for claim 24, as property of physiology of MGD or human meibomian epithelial cell function comprising an intracellular accumulation of lipids by administration of same compound azithromycin is expected to be the same. The mechanism of action is not considered.  The property of the compound remains the same when it is also used for the same treatment.  The property of the compound is considered inherent.
Ascertaining the differences between the prior art and the claims at issue
Brubaker does not explicitly teach the advantage of duration of treatment for 4 weeks administration of azithromycin.
 Foulkes et al. (2010) teaches that 4 weeks administration was found better than 2 weeks.  It teaches effects of azithromycin on y lid tissues meibomian gland lipid. 
Foulkes et al. (2013)
Foulks et al. (2010) teaches topical Azithromycin therapy of Meibomian Gland Dysfunction (MGD).  It teaches that Meibomian gland dysfunction (MGD) is a common clinical problem that is often associated with evaporative dry eye disease. Alterations of the lipids of the meibomian glands have been identified in several studies of MGD.  The clinical trial documents the improvement in both clinical signs and symptoms of disease as well as spectroscopic behavior of the meibomian gland lipids after therapy with topical azithromycin ophthalmic solution. 
 Foulks et al. (2010) teaches topical therapy with azithromycin relieved signs and symptoms and restored the lipid properties of the meibomian gland secretion towards normal. (Results).   It teaches that global response at four weeks of therapy as depicted in Table IV with all subjects describing relief or absence of symptoms at four weeks of therapy. See Figure 1 at four weeks of treatment. All signs of eyelid margin disease improved at four weeks including the number of obstructed glands, the amount of lid margin erythema, the ease of expression of the meibomian glands, and the character of the meibomian gland secretion (Figure 2). Improvement in tear breakup time was highly statistically significant at four weeks of therapy (p<0.001) (Figure 3).
Foulks teaches (2010) improvement in phase transition temperature of the meibomian gland lipid with the determined percent Trans rotomer composition of the lipid strongly suggests that the ordering of the lipid molecules is altered in the disease state (MGD) and that azithromycin can improve that abnormal condition toward normal in a manner that correlates with clinical response to therapy (Conclusion)
Foulks teaches (2010) Meibomian gland dysfunction (MGD) is a common clinical problem responsible for symptoms and signs of eyelid irritation and is frequently a cause of evaporative dry eye. See table IV.
Foulks et al. teaches (2010) clinical response of MGD to topical azithromycin ophthalmic solution therapy and correlates the clinical improvement with analytical improvement in spectroscopic measures of lipid behavior.
Foulks et al. (2010) teaches changes in lipid composition published by other investigators for subjects with MGD have recorded alterations in the neutral to polar lipid profile.23 Unsaturation of fatty acids associated with phospholipids in subjects with meibomian.  Foulkes et al. teaches improvement in degree of lipid ordering and correlative change in phase transition temperature of meibum with therapy, particularly with respect to the amount of meibomian gland orifice plugging and the character of the meibomian gland secretion observed clinically. 
Foulks et al. (2010) teaches improvement in the signs of redness and swelling of the eyelid margin could result from the antibacterial effect of azithromycin reducing bacterial presence or to the known anti-inflammatory properties of azithromycin. The improvement of the degree of meibomian gland orifice plugging and the character of meibomian gland secretion is, however, more likely due to a physical change in the meibum. The mechanism of action of azithromycin on meibomian gland lipid may be related to inhibition of tissue or bacterial lipases. (Discussion).
Foulks et al. (2010) teaches that topically applied azithromycin in durasite vehicle instilled on a once daily basis for four weeks achieves clinical control or improvement in symptoms and signs of MGD as well as improvement in the spectroscopically measured behavior of meibomian gland lipids. The correlation of improvement in phase transition temperature of the meibomian gland lipid with the determined percent trans rotomer composition of the lipid strongly suggests that the ordering of the lipid molecules is altered in the disease state (MGD) and that azithromycin can improve that abnormal condition toward normal in a manner that correlates with clinical response to therapy. (Conclusion).
Foulks et al. (2013) teaches that meibomian gland dysfunction (MGD) is a common clinical problem that is often associated with evaporative dry eye disease. Alterations of the lipids of the meibomian glands are known in MGD. It teaches alterations of the lipids of the meibomian glands have been identified, (Purpose).    Foulks et al teaches that it is notable that when carotenoids in meibum are low, as in MGD, the tear film is unstable and patients have the signs and symptoms of dry eyes.  When carotenoids are restored with azithromycin and doxycycline treatment, tear film stability is restored and patients no longer have the signs and symptoms of dry eyes.  It teaches that when carotenoid levels in meibum are low as in MGD, the tear film is unstable and patients have the signs and symptoms of dry eye. 
Table VI, Meibum lipid condition. (MGD and Doxycycline).
Foulks et al. (2013) teaches that both doxycycline treatment and azithromycin treatment restored the relative area of the resonance at 5.2 ppm to normal levels (Fig. 6). This resonance could arise from a class of compounds called terpenoids that contain a =CH proton that is trans to a CH3 moiety.  
Foulks et al. (2013) teaches that carotenoids, a class of terpenoids such as lycopene and lutein have been found in the eye. A carotenoid-like compound in human meibum has been identified.  Carotenoids are strong antioxidants and terpenoids in general protect against many diseases.  It teaches that when carotenoid levels in meibum are low as in MGD, the tear film is unstable and patients have the signs and symptoms of dry eye. When carotenoids are restored with azithromycin and doxycycline treatment, tear film stability is restored and patients no longer have the signs and symptoms of dry eye. (See lines last paragraphs on page 50, right column, continued to page 51). 
Foulks et al. (2013) teaches that when carotenoids are restored with azithromycin and doxycycline treatment, tear film stability is restored and patients no longer have the signs and symptoms of dry eye The patients experienced improvement in their symptoms of MGD. As both drugs have antibiotic properties, it is possible that treatment of MGD could lead to reduction of bacterial induced inflammation. Both drugs have been shown to have anti-lipase effects and these could certainly contribute to the observed changes in secretion.  (conclusions).  
Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to treat MGB, dry eye disease and tear film in the eye by topical administration of azithromycin from 1-2%.  A person skilled in the art at the time the invention was filed would be able to use azithromycin for such treatments.  In order to treat meibomian gland dysfunction, dry eye disease as in claims 23, 24, and 32-35. The “stimulation of human gland epithelial cell function does not alter the action of azithromycin. The same compound is known and disclosed in the prior art Brubaker et al. and Foulkes et al. to treat the same diseases such as dry eye disease and MGD dysfunction or tear film.   A person skilled in the art would consider the teachings of Foulks et al. and motivated to apply azithromycin because it teaches advantages that once daily basis for four weeks achieves clinical control or improvement in symptoms and signs of MGD as well as improvement in the spectroscopically measured behavior of meibomian gland lipids. The correlation of improvement in phase transition temperature of the meibomian gland lipid with the determined percent trans rotomer composition of the lipid strongly suggests that the ordering of the lipid molecules is altered in the disease state (MGD) and that azithromycin can improve that abnormal condition toward normal in a manner that correlates with clinical response to therapy. (Conclusion).
In regards to claim 23, for assessing lipid accumulation in said human meibomian gland epithelial cell and detecting an increase in said lipid accumulation in said human meibomian gland epithelial cell, wherein said PLD-like effect comprises lipid accumulation in human meibomian gland epithelial cells, thereby enhancing said human meibomian gland epithelial cell function, prior art cited above teach the method of treating eye disorder MGD or DED, or a lipid abnormality of meibum or the tear film, or Sodergren’s syndrome by azithromycin is taught by the prior at cited above.  The assessment of lipid accumulation in human meibomian gland epithelial cell as claimed for enhancing human meibomian gland epithelial cell function is considered obvious to one skilled in the art.  Foulks et al.   (2013) teaches topical administration of azithromycin and oral doxycycline therapy of MGD.  It provides information and motivation as it teaches that when carotenoids are restored with azithromycin and doxycycline treatment, tear film stability is restored and patients no longer have the signs and symptoms of dry eye.  The patients experienced improvement in their symptoms of MGD. As both drugs have antibiotic properties, it is possible that treatment of MGD could lead to reduction of bacterial induced inflammation. Both drugs have been shown to have anti-lipase effects and these could certainly contribute to the observed changes in secretion.  The property is considered inherent when the same compound azithromycin is used to treat meibomian gland dysfunction.  Inherent feature need not be recognized at the time of the invention.  
In regards to inherency as discussed earlier, the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. “The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.”).  
See Atlas Powder versus Ireco, 51 USPQ 2d 1943, (Fed. Cir. 1999), holds the failure of those skilled in the art to contemporaneously recognize an inherent property, function, or ingredient of a prior art reference does not preclude a finding of anticipation.  Whether or not an element is inherent in the prior art is a fact question. Inherency is not necessarily conterminous with knowledge of those of ordinary skill in the art, who may not recognize the inherent characteristics or functioning of the prior art.  However, the discovery of a previously unappreciated property of a prior art composition does not render the old composition new to the discoverer.  It is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic.  See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987).
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Response to Remarks

	Applicants response filed on 11/04/2021 was entered.  Since claims were amended therefore, rejection was revised to address amendments.  The arguments not fully apply to this office action. 
Previously, Applicant’s response to restriction requirement was filed on 12/04/2020. Applicants elected invention of group II, claims 32-35 without traverse.  Claims 23-35 encompass the elected invention. Claims 32-35 were inadvertently missed in typing. Examiner agrees that these claims depend on to group II due to the clam dependency. Restriction was made final. 
Applicants elected group II, claims 23-35 without traverse.  For species election requirement, Applicant elected without traverse, following combination of species:
1.    Azithromycin;
2.    Sodium chloride;
3.    Excipients;
4.    Meibomian gland dysfunction (MGD); and
5.    Topical.
Claims 23-35 read on the elected species.
In addition, improvement in tear breakup time was statistically significant at 4 weeks (P < .001).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SABIHA N QAZI/Primary Examiner, Art Unit 1628